                                                                       JS-6




                       UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                             SOUTHERN DIVISION



DIEM T. NGUYEN,                              No. SA CV 17-00905-PSG (DFM)

          Plaintiff,                         JUDGMENT

              v.

KAISER FOUNDATION HEALTH
PLAN, INC. et al.,

          Defendants.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge, IT IS ADJUDGED that
(1) Plaintiff’s § 1983 claims against all Defendants are dismissed with
prejudice; (2) Plaintiff’s state-law claims are dismissed without prejudice to
refiling in state court; and (3) this entire action is dismissed.



Date: August 8, 2019                          ___________________________
                                              PHILIP S. GUTIERREZ
                                              United States District Judge
